PD-1610-15

                       kW                       ^9T QF CRIMINAL APPEALS
                            -   IWT^E                DEC 11 2015
                    Coufcr of temi^fiL F^efus
                                                 tbBtAcosta, Clark

                 SiiaV^Vv ftllt|^pr> m ^

                   Tfcji gk*W cff lexai,            FHED
              VUom QWtiLNa Q6-l4^ia^-aU CQURTOFCRIM.NALAPPEALS

                  ^PiLLft<, CrurvUj|            Abel Acosta, Clerk

       \%sr morion Vbu Eoctoatio^ of ITmE lb E\kb
          f?er\r\oH V^_ T)v<^^eT\oWie.M Ttev\EW




    Pr^v\o<v nn(oJ BjLyninM) flffy^ ferna*^ 'EH-ifionir, and



                                nr. •   -.'                          __
TBrk3&&&rifc^^

^QnWcV d-SEME ,\^AW Ocuua*. No. Pta-^QU-X- ,*¥t\\td
   OPOu-wirl nr\ ^yi^WcA, <3oK

                            IT




          •                3rc              :                =      :


^•^MgMri^fi-s.DrA" \nfi>r-rrvoA cS? AWckeision p9 -Mru Qourl o9 Appall
 \n ttgCWoin/x Wr Pars? UPtUl Number H^okl Sinn 4Wa4- 4-inni.


 in^rrcaA^^^flr-AWi- Ks vivW ^pV <repa>3lfl\ Kur on 44m .Wi'liopl




                                                 feliUriJ£a)_cse^
                                                         I              ^




                                         VUnW^ \te\A         ;              [

                                         JYtelin ,Tto6